432 F.2d 1206
Frankie Vernon JOSEPH, Petitioner-Appellant,v.Adam J. FALKENSTEIN et al., Respondents-Appellees.
No. 29699 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431

F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 16, 1970.
Frankie Vernon Joseph, pro se.
James C. Garrison, Dist. Atty., James L. Alcock, Asst. Dist. Atty., New Orleans, La., for respondents-appellees.
Appeal from United States District Court, Eastern District of Louisiana; Edward J. Boyle, Sr., District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966